    Case: 1:20-cv-06316 Document #: 63 Filed: 05/25/21 Page 1 of 1 PageID #:1712




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Fred L. Nance Jr.                         )
                                          )     Case No. 20 CV 06316
       Plaintiff,                         )
                                          )     Honorable Judge: Jorge L. Alonso
                vs.                       )
                                          )     Honorable Magistrate Judge:
Department of Justice, Bureau of Justice  )
Assistance, Office of Justice Programs,   )     Beth W. Jantz
EMAGES, Inc., Hattie Wash, Thomas         )
Bradley, et al.                           )     Courtroom: 1903
                                          )
       Defendants.                        )
                                     NOTICE OF FILING

U.S. Attorney John R. Lausch Jr.
Kurt Lindland, Assistant U.S. Attorney
219 South Dearborn Street
Chicago, Illinois 60604
Kurt.lindland@usdoj.gov


       PLEASE TAKE NOTICE THAT on May 25, 2021 Plaintiff filed his 2nd Motion for
Leave to Supplement Complaint and 3 Exhibits, a copy of which is generated via District Court
operation.


                                  CERTIFICATE OF SERVICE

        I, Fred L. Nance Jr. pro se plaintiff, certify I served the foregoing Plaintiff 2nd Motion for
Leave to Supplement Complaint and 3 Exhibits by causing true and correct copies of the same to
be sent to you by operation of the court.

Respectfully submitted,

/s/Fred L. Nance Jr., Pro se plaintiff
17239 Evans Avenue
South Holland, Illinois 60473-3436
708-921-1395
frednance@clickservices.org
